Title: To Thomas Jefferson from John Fitch, 14 April 1788
From: Fitch, John
To: Jefferson, Thomas



May it please your excellency
Philadelphia the 14 April 1788

Having spent considerable Time in bringing to perfection and practicable use a Scheem for propelling Vessels thro’ the Water by the force of Steam, I have obtained exclusive Rights for useing the same for the term of fourteen years, in the States of Virginia, Delaware, Pennsylvania, New Jersey and New York, and hope to receive the same encouragement in the other States. As I conceive its usefulness would not be confined to America, I flatter myselfe that in France I may derive some emmolument for my discovery.—The Honourable Mr. St. John the French Consul at New York, has received from me an account of my scheem, and was pleased to patronise it, and has sent the account with several certificates accompanying it to the Prime Minister of France, but I believe was not acquainted fully with the whole of my improvements, not having it in contemplation at that time to make any application to France, for an exclusive Right to work and build Steam Boats in that Country, which I am now persuaded to believe may be carried on to great public Advantage in their many Rivers.—Should your Excellency esteem it a matter of such importance to the honour of America, and Emolument of an industrious Individual, as to apply in my name as a Natural born Citizen of the United States, I shall ever esteem it the highest obligation on me who will ever retain a most grateful sence of it.
I have laboured under almost insummountable Difficulties, expending the whole of my time, and my small possessions in bringing  my Experiments to bearr, which I expect will this summer be reduced to profitable use in a Stage Boat from this Citty to Trenton.—It was Very imperfect last summer to what we shall have it this, when Mr. Rittenhouse and a Number of Gentlemen sailed in it from time to time.
We have long conceived considerable Improvements in the mode of creating Steam but fearful of departing from the old accustomed mode, until we had made ourselves acquainted with the Art of making an Engine, which I was quite a Strainger to when I began, we contented ourselves with the common Boiler, but being now pretty perfect masters of the Engine, we have now begun upon our improved Boiler, which is the thought of my ingenious Friend and Assistant Mr. Henry Voight of this place, which will lessen the consumtion of Fewel amazingly. Our Boiler is a Spiral pipe two three or more Tiers, the whole diameter of the Fireplace, so that the Fire totally encloses the Water, and will create an amazing quantity of Steam with a small quantity of Fire.—I will do myself the Honour of directing a drawing to be sent you by the first Conveyance, and should hope we may be entitled to an exclusive Right for our said Pipe Boiler.
I have the honour to be with the most perfect Respect your Excellency’s most Devoted and Very Humble Servant,

John Fitch

